Citation Nr: 0017253	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, or for compensation for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000)

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1948 to September 
1952.  He died November 9, 1994; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  As all actions 
requested in the Board's October 1998 remand have been 
accomplished, to the extent possible, the Board will proceed 
to adjudicate the issues on appeal.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died November 9, 1994; the immediate cause of 
death was pulmonary congestion of hours' duration due to 
bronchopneumonia of weeks' duration due to a urinary tract 
infection of weeks' duration.  Ischemic heart disease was 
listed as an other significant condition contributing to the 
veteran's death.

2.  At the time of the veteran's death, he was service 
connected for bipolar disorder/schizophrenia.  He had no 
other adjudicated service-connected disabilities.

3.  The record contains no competent evidence of a nexus 
between the cause of the veteran's death and his military 
service; and no competent evidence that VA treatment resulted 
in or contributed to the veteran's death.

4.  The veteran did not appeal the August 1992 RO rating 
action that assigned the 100 percent schedular evaluation for 
service-connected bipolar disorder/schizophrenia, effective 
March 8, 1991.  

5.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than five years from the date of his discharge or other 
release from active duty; the appellant applied for DIC 
benefits subsequent to March 1992.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for the 
cause of the veteran's death, and for compensation for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a); 38 C.F.R. §§ 3.22, 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

1151

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service- connected.  The regulations implementing that 
statute appear at 38 C.F.R. §§ 3.358, 3.800.  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the 1151 statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The United States Court 
of Appeals for the Federal Circuit issued a decision in the 
same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as 
did the United States Supreme Court, Brown v. Gardner, 115 S. 
Ct. 552 (1994).  In March 1995, the Secretary published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the Gardner decision by the 
Court.  60 Fed. Reg. 14,222 (1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 
1996), and codified at 38 C.F.R. § 3.358(c) (1997).  
Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (1997). 

Well-Grounded 38 U.S.C.A. § 1151 Claim

The Court has held that a well grounded claim under the old 
provisions of § 1151 generally requires: (1) Medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in a prior section 1151 
case, the Court has held that a veteran's claim would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Jones v. 
West, 12 Vet. App. 460, 464 (1999).  A claim made under the 
provisions of 1151 would not be well grounded unless there 
was competent evidence of additional disability as the result 
of VA treatment.  Jimison v. West, 13 Vet. App. 75 (1999).

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).  If the service-connected disability affected a 
vital organ, careful consideration must be given to whether 
the debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).

Well-Grounded Claim for Cause of Death

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim of entitlement to service connection for the 
cause of a veteran's death to be well grounded, there must be 
presented competent evidence of the veteran's death; a 
disease or injury that was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).  For service connection for the 
cause of death of a veteran, the first requirement, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must 
also be supported by evidence of record.  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

1318

Applicable regulations provide that benefits authorized by 38 
U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:  

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either: 

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22 (1999).

The Court has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" 
claims received prior to the March 1992 effective date of 
section 20.1106, or, where a veteran had never filed a claim 
for VA benefits, and therefore no final VA decision regarding 
the veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998).

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000 defining the term "entitled to receive" and 
in effect limited the circumstances under which hypothetical 
entitlement could serve as a basis for awarding benefits 
under § 1318.  65 Fed. Reg. 3388-92 (2000) (to be codified at 
38 C.F.R. § 3.22).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  In 
the instance case, since the old version of the regulation is 
less restrictive than the new, the old version is more 
favorable to the appellant and will be applied.


Factual Background

Service medical records are negative for notation of 
pulmonary, cardiac or urinary disorders.

The veteran's service medical records clearly document in-
service psychiatric problems for which he underwent a 
Physical Evaluation Board.  In a rating decision dated in 
July 1978, the RO established service connection for 
disability characterized as schizophrenic reaction, catatonic 
type, and assigned a temporary 100 percent evaluation under 
38 C.F.R. § 4.29 from March 20, 1978 to April 30, 1978; 
thereafter the veteran's disorder was evaluated as 10 percent 
disabling under VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  This was the only disorder for which the 
veteran was service-connected during his lifetime.  

There is no competent evidence of record showing urinary, 
cardiac or pulmonary disability within the initial post-
service year.

Records of VA hospitalization from December 1980 to January 
1981 and from April to May 1981 include note of a history of 
deep venous thrombosis, congestive heart failure, essential 
hypertension and pulmonary emboli in September 1980; records 
note the veteran's noncompliance with medication for his 
physical problems.  Subsequent VA records note a history of 
the above as well as venous insufficiency of the lower 
extremities and show stabilization of hypertension with 
treatment.  Records do not include statements as to the 
etiology of cardiac or pulmonary problems.

The report of VA examination conducted in February 1986 
includes note of the veteran's multiple psychiatric 
hospitalizations, and Lithium treatment beginning in 1983.  
Also noted was the veteran's venous insufficiency stated to 
be worsened by his obesity, and varicose veins and 
hypertension, stated to possibly be connected to his obesity.  

A review of the record reflects multiple post-service 
hospitalizations for and periods of exacerbation of 
psychiatric disability; the RO repeatedly amended the 
veteran's assigned disability evaluation in consideration of 
such evidence.  The veteran's disability was, in sum, rated 
as follows:  100 percent pursuant to 38 C.F.R. § 4.29 from 
September 24, 1979 to December 31, 1979; 30 percent from 
January 1, 1980 to December 5, 1980; 100 percent pursuant to 
38 C.F.R. § 4.29 from December 6, 1980 to January 30, 1981; 
30 percent from February 1, 1981 to April 15, 1981; 100 
percent pursuant to 38 C.F.R. § 4.29 from April 16, 1981 to 
May 30, 1981; 30 percent from June 1, 1981 to February 11, 
1982; 100 percent pursuant to 38 C.F.R. § 4.29 from February 
12, 1982 to May 30, 1983; 70 percent from June 1, 1983 to 
October 31, 1985; 50 percent from November 1, 1985 to March 
31, 1987; 30 percent from April 1, 1987 to March 7, 1991.  
Beginning with a rating action dated in October 1983, the 
veteran's disability was recharacterized as bipolar 
disorder/manic depressive illness.  The RO notified the 
veteran of each rating change; he did not perfect appeals 
with respect to such ratings.  Also, in a decision dated in 
May 1980 the RO denied the veteran a total disability rating 
based on unemployability and notified him of that 
determination by letter dated in June 1980; he did not 
appeal.  

VA records dated throughout the above time period pertain to 
the veteran's various psychiatric hospitalizations and 
outpatient treatment.  Such records do not contain opinions 
relevant to the date of onset of cardiac or pulmonary 
complaints.

On March 8, 1991, the RO received correspondence in which the 
veteran requested re-evaluation of his service-connected 
psychiatric disability as such had worsened.  In a decision 
dated in May 1992, the RO increased the veteran's assigned 
evaluation to 100 percent, effective March 8, 1991.  The RO 
properly notified the veteran of that determination.  In a 
decision dated in August 1992, he was found incompetent, 
effective August 17, 1992.  The veteran did not appeal those 
determinations, nor did his spouse, the appellant, who was 
designated as spouse-payee for the veteran.

In March and April 1992, the veteran was hospitalized for 
several days at that time with an Axis I diagnosis of bipolar 
affective disorder, probable Alzheimer's disease.  The VA 
hospital report notes that the veteran had hypertension, 
status post congestive heart failure, seizure disorder, 
tardive dyskinesia, dental dysfunction and chronic renal 
insufficiency and psoriasis.  The interim history sets out 
that the veteran had a long history of bipolar disorder that 
was previously maintain well on Lithium until a year earlier 
when he was started on diuretic therapy for hypertension and 
subsequently became toxic on his Lithium.  The veteran's 
medications were changed and he had since been poorly 
maintained with several hospitalizations for manic episodes.  
It was noted that during a February 1992 hospitalization the 
veteran's condition was stable.  During that admission his 
diuretic was discontinued and he was started on a different 
drug.  He began developing congestive heart failure; thus, 
Lithium was discontinued and he was returned to diuretic 
therapy.  

During hospitalization in April 1992, the veteran's drug 
therapies were altered.  He was discharged in fair condition 
with appropriate follow-up in a nursing center.  

The claims file contains a report of examination for 
housebound status or the need for aid and attendance dated in 
September 1994.  That report notes that the veteran had 
Alzheimer's disease and did not remember how to feed or take 
care of himself.  Also noted was that the veteran required a 
wheelchair for locomotion and was unable to stand without 
assistance; the only noted diagnosis was Alzheimer's disease. 

The veteran was hospitalized at a VA facility from August to 
September 1994.  His spouse brought him to the hospital 
claiming there had been a mental status change.  The hospital 
report shows discharge diagnoses of purified protein 
derivative; Alzheimer's dementia; bipolar disorder; tardive 
dyskinesia; hypertension; chronic obstructive pulmonary 
disease; psoriasis; a history of primary heart block; 
hyponatremia; and a resolved history of dehydration.  The 
hospital report set out that there was no real change in 
mental status.  The veteran had a questionable fever that 
resolved during hospitalization and testing revealed no signs 
of infection.  His dehydration was corrected while in the 
hospital and his heart was noted to be stable.  After 
discharge he was admitted to a nursing home at VA expense.

The terminal VA hospitalization summary shows diagnoses of 
end stage Alzheimer's disease; bilateral pneumonia; chronic 
obstructive pulmonary disease; seizure disorder; bipolar 
disorder; Parkinsonianism; and tardive dyskinesia.  The 
veteran had been admitted for hospitalization in October 1994 
for seizures and to rule out sepsis.  After five days' of 
treatment the veteran was aphasic, responsive mainly to 
noxious stimuli only, had rapid movements of the mouth, 
resting tremor of the upper extremities and cogwheel 
rigidity.  He was stabilized on the third day and then 
exhibited intermittent fevers with a good response for six 
days.  He showed some respiratory improvement but developed 
adynamic ileus and a urinary tract infection.  He developed a 
new left lower lobe infiltrate on the day prior to his death.  
His family determined that no aggressive medical measures 
were to be taken.  

The veteran died November 9, 1994.  The death certificate 
shows the immediate cause of death as pulmonary congestion of 
hours' duration due to bronchopneumonia of weeks' duration 
due to a urinary tract infection of weeks' duration.  
Ischemic heart disease was listed as an other significant 
condition contributing to the veteran's death.

The record contains copies of the autopsy report.  Such 
revealed anatomical diagnoses of moderate emphysema; 
Alzheimer's disease; a urinary tract infection; marked, 
generalized atherosclerosis; a history of hypertension; 
prostatic hypertrophy; Parkinson's disease; bipolar disorder 
and multiple renal cysts.  

Analysis

Cause of Death and Compensation Under the Provisions of 38 
U.S.C.A. § 1151

First, the Board notes that the veteran, during his lifetime, 
was service-connected only for bipolar disorder.  His death 
certificate identifies the immediate cause of death as 
pulmonary congestion of hours' duration due to 
bronchopneumonia of weeks' duration due to a urinary tract 
infection of weeks' duration.  Ischemic heart disease was 
listed as an other significant condition contributing to the 
veteran's death.  The veteran was not service-connected for 
any of the above; nor does the competent evidence of record 
reflect entitlement to service connection for such, as 
discussed below.

First, a review of service medical records fails to show any 
pulmonary, cardiac or urinary diseases.  See 38 C.F.R. 
§ 3.303(a), (b).  Nor is there competent evidence of 
compensably disabling cardiac or pulmonary disease within the 
initial post-service year, and, the veteran was not a 
prisoner of war.  See 38 C.F.R. §§ 3.307, 3.309.

Also, none of the competent evidence of record even suggests 
a causal connection to service or onset in service of 
diseases of the cardiovascular, pulmonary or urinary system 
first identified years after service discharge.  See 
38 C.F.R. § 3.303(d).

Here the Board notes that the appellant has specifically 
claimed that the veteran's bipolar disorder, or treatment 
therefore, resulted in or contributed to his death.  She has 
stated that treatment with Lithium led to his development of 
an erratic heart beat.  She has also cited Lithium toxicity 
as contributing to complications in his condition and 
causing/contributing to the veteran's death.  Since the 
appellant's claim under 38 U.S.C.A. § 1151 was filed before 
October 1997, such must be adjudicated in accord with the 
earlier version of 38 U.S.C.A. § 1151 and the May 23, 1996, 
final regulation.  VAOPGCPREC 40-97.  Thus, neither evidence 
of an unforeseen event nor evidence of VA negligence is 
required here.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Notably, the death certificate makes no mention of service-
connected bipolar disorder as a cause of death or a 
contributing factor.  The Board has also carefully reviewed 
the medical evidence of record, particularly the VA record 
dated in 1992 cited by the appellant.  The competent evidence 
is absent any notation or medical opinion of a link between 
treatment for bipolar disorder, with Lithium or otherwise, 
and the veteran's cardiac or pulmonary disease, or a urinary 
tract infection.  There is specifically no competent opinion 
relating an erratic heart beat to Lithium treatment or 
Lithium toxicity.  

The Board recognizes that, as claimed by the appellant, the 
veteran did in fact develop a toxicity due to long-term 
Lithium use.  VA records dated in 1992 document such.  As a 
result, the veteran required alternate treatment, 
particularly in light of his required cardiopulmonary 
medications.  However, VA records, to include the 1992 cited 
clinical records, as well as subsequent records of treatment 
and hospitalization, and the veteran's terminal hospital 
records and autopsy report, do not include any notation or 
opinion that Lithium toxicity caused or contributed to the 
veteran's death.  Here the Board notes that the 1992 VA 
records pertinent to a Lithium toxicity developing in or 
around 1991 indicate only that without the use of Lithium the 
veteran's mental disorder worsened and that VA physicians 
attempted alternate treatment.  VA records contain no opinion 
that any of the veteran's physical problems worsened as a 
result of Lithium treatment, Lithium toxicity or other VA 
therapeutic methods and do not document any additional 
disabilities resulting from VA treatment to show entitlement 
to benefits under 38 U.S.C.A. § 1151.  

The autopsy report, death certificate and terminal hospital 
records, prepared by competent medical professionals with 
specific knowledge of the events leading up to the veteran's 
death, contain no evidence that the veteran's bipolar 
disorder or treatment therefore caused his death or lent 
assistance to his death.  In sum, there is no competent 
evidence of record that the veteran's psychiatric disability, 
or VA treatment for such disability, in any way caused or 
contributed to his death.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.303, 3.310(a), 3.312.  As the record does not reflect 
that the appellant possesses a recognized degree of medical 
knowledge, her own opinions on medical diagnoses or causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such the appellant's claim is not well grounded 
and must be denied. 

Because the appellant's claim is not well grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a) (1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 
1997);  see also Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam) (holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded). 

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991); see generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has 
also held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341 
(1996).  In the instant case, however, the appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which will support a well-grounded claim.

38 U.S.C.A. § 1318

In this case, although the veteran's bipolar disorder was 
initially assigned a temporary 100 percent evaluation 
beginning from discharge from service, he was not continually 
rated 100 percent disabled thereafter, therefore the 
appellant cannot be awarded benefits on that basis.  
38 C.F.R. § 3.22(a)(2)(ii).  Also, the Board notes that the 
appellant does not argue that any disability other than the 
veteran's bipolar disorder warranted a 100 percent evaluation 
at any time during the veteran's lifetime.  

The veteran was in actual receipt of total compensation 
benefits (a 100 percent rating for his service-connected 
bipolar disorder) effective from March 8, 1991, until his 
death November 9, 1994, a period of less than 10 years.

As set out above, the record reflects ongoing changes in the 
veteran's assigned disability rating for bipolar disorder.  
Such was assigned multiple periods of temporary 100 percent 
evaluations based on hospitalization.  Also, the assigned 
evaluation was amended based on periods of improvement and/or 
exacerbation over the years.  Also as noted above, the RO 
denied the veteran unemployability benefits.  Each time the 
assigned rating was amended, and in connection with the 
denial of unemployability benefits, the RO advised the 
veteran of the decision and his appellate rights; he did not 
appeal any of those decisions.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.204, 20.302 (1999).  As such, the 
unappealed rating actions became final.  See 38 C.F.R. 
§ 20.1103 (1999).

On March 8, 1991, the RO received the veteran's most recent 
request for an increase in the rating assigned for his 
bipolar disorder.  Thereafter, in a June 1992 decision, the 
RO granted a 100 percent schedular rating, effective March 8, 
1991, and notified the veteran of that determination.  
Neither the veteran nor the appellant (as his payee spouse) 
expressed disagreement with the assignment of 
a March 8, 1991, effective date for the grant of the 
100 percent evaluation.  Thus, the June 1992 decision became 
final with respect to the effective date of the grant of the 
100 percent evaluation.  See 38 U.S.C.A. § 7105(c) (West 
1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 
(1999).

The Board next notes that the appellant submitted her claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 after the 
effective date of 38 C.F.R. § 20.1106.  Because she filed her 
claim after the March 1992 effective date for 
38 C.F.R. § 20.1106, and the record shows that there is a 
final RO decision (dated in June 1992) regarding the 
effective date of the 100 percent grant for the veteran's 
psychiatric disability, the Board concludes that the analysis 
of whether the veteran was "hypothetically" entitled to a 
total or 100 percent disability rating for the required 
period of time is not for application; because there is a 
final decision within 10 years of his death.  Carpenter and 
Wingo are not present in this particular case.  See Marso, 
supra.

With regard to CUE, in order for a valid CUE claim to be 
raised, the appellant must allege with some specificity what 
the alleged error is, and, unless it is patently clear and 
unmistakable, the appellant must provide persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. 
Brown, 9 Vet. App. 52; 57 (1996).  The standard with respect 
to raising a claim for CUE is that it must be "the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, 6 Vet. 
App. at 43.  CUE requires more than a disagreement on how the 
facts are weighed or evaluated; the appellant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

There has been no claim that the June 1992 or other RO rating 
action.  In fact, the record shows no indication that the 
appellant has specifically alleged that there was CUE in any 
final decision pertaining to the veteran's bipolar disorder.  
The Court has held that a claimant must raise with 
specificity issues of CUE under section 1318(b).  See Marso, 
supra.  As the appellant has not raised the issue of CUE in a 
final rating decision, the Board concludes that no further 
action or consideration is warranted as to this particular 
portion of the section 1318 analysis.

In sum, the criteria for a grant of entitlement to DIC 
benefits have not been, specifically, the evidence does not 
show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death; there exists a 
final RO decision setting out the effective date of the 100 
percent grant for service-connected bipolar disorder as of a 
date less than 10 years prior to his death; and, the 
appellant applied for DIC benefits subsequent to March 1992 
and has not raised a claim of CUE in a final decision.  As 
such there is no entitlement under 38 U.S.C.A. § 1318 and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

